                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    VICTOR MICHEL                                             CIVIL ACTION

    VERSUS                                                      NO. 18-4738

    FORD MOTOR CO., ET AL.                                 SECTION “R” (4)



                          ORDER AND REASONS

       Before the Court are: (1) Ford’s motion to quash plaintiffs’ subpoena

directing Matthew Fyie to appear and testify at trial; 1 (2) plaintiffs’ motion

for leave to designate deposition testimony of Matthew Fyie; 2 and (3) Ford’s

motion to strike plaintiffs’ untimely objections to Ford’s counterdesignations

of Victor Michel’s deposition testimony. 3 The Court resolves the motions as

follows.



I.     BACKGROUND

       This case arises out of Victor Michel’s asbestos exposure during his

work as a mechanic and generator service technician. 4 Michel contracted

peritoneal mesothelioma after a career that included performing work as a


1      R. Doc. 171.
2      R. Doc. 194.
3      R. Doc. 202.
4      R. Doc. 1-2 at 10-12 ¶¶ 6, 10; R. Doc. 134 at 15.
mechanic on engines and brakes.5 He filed this action in state court on July

28, 2017 against Ford Motor Company and many other asbestos suppliers,

claiming negligence and that defendants’ products were unreasonably

dangerous.6 Defendants removed the case to federal court on May 8, 2018.7

On June 12, 2018, Michel died. 8 The Court substituted his survivors as

plaintiffs on July 10, 2018. 9 As of January 25, 2019, the only defendant

remaining in the case is Ford.

     In anticipation of trial, which was scheduled for February 19, 2019, the

parties issued subpoenas and designated deposition testimony. On February

13, 2019, the Court continued trial to allow plaintiffs to amend their

complaint. 10 Before trial was continued, Ford sought to have plaintiffs’

subpoena to Matthew Fyie quashed because Mr. Fyie is beyond the Court’s

subpoena power, and because plaintiffs did not abide by the requirements of

Federal Rule of Civil Procedure 45.11 Plaintiffs opposed the motion,12 and

they also sought to designate deposition testimony of Mr. Fyie. 13 Ford


5    Id.
6    R. Doc. 1-2 at 13-14 ¶ 14.
7    R. Doc. 1.
8    R. Doc. 21.
9    Id.
10   R. Doc. 201.
11   R. Doc. 171.
12   R. Doc. 178.
13   R. Doc. 194.
                                     2
opposed the motion to designate Mr. Fyie’s deposition testimony. 14 Ford also

sought to strike plaintiffs’ objections to its counterdesignations to Mr.

Michel’s deposition testimony because they were not timely filed.15



II.   DISCUSSION

      A.    Motion to Quash Subpoena Issued to Matthew Fyie

      Ford argues that plaintiffs cannot subpoena Matthew Fyie to testify at

trial because he is outside of the Court’s subpoena power. 16 A party may

subpoena a witness to attend and testify at trial only within one hundred

miles of where the person resides, is employed, or regularly conducts

business in person. Fed. R. Civ. P. 45(c)(1)(A). A court must quash or modify

a subpoena that does not adhere to these geographical limits. Fed. R. Civ. P.

45(d)(3)(A)(ii).

      Matthew Fyie resides in Michigan,17 which is more than one hundred

miles from the location of trial. The Advisory Committee Notes to the 2013

amendments to Rule 45 provide, “Rule 45(c)(1)(A) does not authorize a

subpoena for trial to require a party or party officer to travel more than 100




14    R. Doc. 199.
15    R. Doc. 202.
16    R. Doc. 171-1 at 1.
17    Id. at 2.
                                      3
miles unless the party or party officer resides, is employed, or regularly

transacts business in person in the state.” There is no evidence that Mr. Fyie

resides, is employed, or regularly conducts business in person in Louisiana.

Fyie is clearly beyond the reach of the Court’s subpoena power under Rule

45(c). See Fradella v. Coca-Cola Co., No. 17-9622, 2018 WL 3455707, at *2-

*3 (E.D. La. Jul. 18, 2018) (quashing subpoena for the testimony of corporate

representative when the subpoenaed business was headquartered more than

one hundred miles from the place of trial); see also Johnson v. Big Lots

Stores, Inc., 251 F.R.D. 213, 222 (E.D. La. 2008) (quashing subpoenas for

witnesses who resided more than one hundred miles from the place of trial).

     Plaintiff argues that because Mr. Fyie was listed as “c/o Janika D. Polk,

Kuchler Polk Weiner, LLC” on Ford’s witness list, he therefore may be served

under Rule 45(c) because the offices of Kuchler Polk Weiner are in New

Orleans. 18 But where a person’s attorney is located has no bearing on the

Court’s subpoena power. Mr. Fyie does not reside at Kuchler Polk Weiner,

nor does he work at, or regularly conduct business at the law firm’s office.

Indeed, plaintiffs deposed Mr. Fyie in Michigan only four months ago.19

Plaintiffs’ argument has no merit and displays a disturbing unfamiliarity




18   R. Doc. 178 at 3-4.
19   R. Doc. 193 at 2.
                                      4
with the Federal Rules of Civil Procedure. Accordingly, the Court grants

Ford’s motion to quash the trial subpoena.

      B.    Motion for Leave to Designate Deposition Testimony of
            Matthew Fyie
      Plaintiffs seek to designate deposition testimony of Matthew Fyie. 20

Ford opposes this motion because plaintiffs did not file these designations

before their deadline under the Court’s pretrial preparations and

procedures.21

      Under Federal Rule of Civil Procedure 16(b)(4), a court may modify the

deadlines in its scheduling order “for good cause.” Fed. R. Civ. P. 16(b)(4).

In deciding whether to amend the scheduling order to allow a late filing, the

Court’s “judgment range is exceedingly wide,” for it “must consider not only

the facts of the particular case but also all of the demands on counsel’s time

and the court’s.” Streber v. Hunter, 221 F.3d 701, 736 (5th Cir. 2000)

(quoting HC Gun & Knife Shows, Inc. v. City of Houston, 201 F.3d 544, 549-

50 (5th Cir. 2000)). To determine whether good cause exists for the Court

to modify the scheduling order, the Court evaluates the following factors: “(1)

the explanation for the failure to [designate the deposition testimony]; (2)

the importance of the testimony; (3) potential prejudice in allowing the



20    R. Doc. 194.
21    R. Doc. 199.
                                      5
testimony; and (4) the availability of a continuance to cure such prejudice.”

Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990).

      Here, plaintiffs did not designate deposition testimony for Mr. Fyie

because they erroneously assumed that they could subpoena him to testify

live. There is no evidence of bad faith or dilatory motive. The testimony is

important to plaintiffs’ case because plaintiffs seek to use Mr. Fyie’s

testimony to establish that Ford products contained asbestos.22 Finally,

there is little prejudice to Ford, because the Court has continued trial. All

factors therefore weigh in favor of modifying the scheduling order to allow

plaintiffs to submit their designations. Accordingly, plaintiffs’ motion is

granted. Plaintiffs shall submit their designations within 30 days of the entry

of this order.

      C.    Motion to Strike Plaintiffs Late Objections to Ford’s
            Counterdesignations of Victor Michel’s Deposition
            Testimony
      Finally, Ford seeks to strike plaintiffs’ memorandum objecting to

Ford’s counterdesignations to Michel’s deposition testimony because the

memorandum was not timely filed, and because plaintiffs failed to comply




22    See R. Doc. 194-1 at 2.
                                      6
with the Court order that the parties attempt to resolve objections to

testimony before filing them. 23

      The Court’s Pretrial Notice states that the parties must, “in good faith,

attempt to resolve all objections to testimony so that the Court will be

required to rule only on those objections to which they cannot reach an

agreement as to their merit.”24 It also provides that memoranda on

unresolved objections, unless otherwise stated, are due five business days

before trial.25 Plaintiffs submitted seven pages of unnumbered objections to

Ford’s counterdesignations to Victor Michel’s deposition testimony on

February 12, 2019, four business days before trial.26 Although plaintiffs

labelled these objections as “unresolved,” plaintiffs did not, as the Court’s

Pretrial Notice explicitly requires, attempt to resolve these objections by

meeting with Ford before filing them with the Court. 27 Instead, plaintiffs

failed to notify     Ford of their intent to file         objections to its

counterdesignations, and they filed the objections directly into the record

after the Court’s deadline.


23    R. Doc. 202.
24    See R. Doc. 53-1 at 3; see also R. Doc. 53 at 5 (requiring the parties to
meet after the pretrial conference “to attempt to resolve all remaining
objections and arrive at all possible stipulations”).
25    R. Doc. 53-1 at 3, 9-10.
26    R. Doc. 196.
27    See R. Doc. 202-1 at 3.
                                        7
      As already stated, the Court can modify its scheduling order only for

“good cause” under Rule 16(b). Fed. R. Civ. P. 16(b)(4). The Court does not

find that good cause exists to allow plaintiffs’ late objections under the

Geiserman factors. Under the first factor, plaintiffs provided no explanation

for their late filing or failure to meet and confer before they filed the

objections. In addition, plaintiffs have continually disregarded the Court’s

deadlines in this case, despite the Court’s repeated warnings and

admonitions. Moving to the second factor, the objections are of limited

importance because plaintiffs have already had the opportunity to designate

the portions of Mr. Michel’s testimony that they wish to present at trial. And

finally, the third and fourth factors also weigh against allowing the

objections.   Ford is prejudiced by plaintiffs’ late submission, because

plaintiffs had more time to object to Ford’s designated testimony than Ford

had to object to their testimony. The Court’s continuance of the trial date

will not cure this prejudice because the Court has frozen all evidence and

motions except on the new claims being added in the amended complaint.

Neither Ford nor plaintiffs will be permitted to file additional objections to

these designations. The Court finds that plaintiffs have not shown good

cause to modify the Court’s Pretrial Notice. Accordingly, defendant’s motion

to strike plaintiffs’ objections is granted.


                                        8
III. CONCLUSION

     For the foregoing reasons, Ford’s motion to quash is GRANTED.

Plaintiff’s motion for leave to designate deposition testimony is GRANTED.

Plaintiffs shall submit Mr. Fyie’s deposition designations within 30 days.

Ford’s motion to strike plaintiffs’ objections to its counterdesignations is

GRANTED.




        New Orleans, Louisiana, this _____
                                      20th day of February, 2019.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     9
